       Case 2:21-cv-00135-WHA-KFP Document 5 Filed 05/07/21 Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

CALVIN MAYS,JR., #150299,                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      CASE NO. 2:21-CV-135-WHA-KFP
                                               )
GREGORY GEORGE LOCKLIER, et al.,             )
                                             )
       Defendants.                            )
                                           ORDER

        On March 31, 2021, the Magistrate Judge entered a Recommendation (Doc. #4)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay the initial

partial filing fee as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 7th day of May, 2021.



                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
